DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the associated  skill" in line 15.  There is insufficient antecedent basis for this limitation in the claim. There is “a threshold” associated with each “assigned skill” so it unclear from the language whether “the assigned skill” is being address. The examiner has interpreted it to be the respective skill of a  respective “threshold”.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the selected external resources" in line 12.  There is insufficient antecedent basis for this limitation in the claim. Step (f) recites selection of a single “external resource” as matched according to the plurality of “routing rules”. Clarification is need to indicate the respective “selecting” and “sending” is referencing a particular “external resource”, each/respective “external resource” or operations for “sending” to any “external resource”. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10348560. Although the claims at issue are not identical, they are not patentably distinct from each other because the omission of a condition (see the feature - broadening the scope of resources considered) of the routing rule and description of the network environment is an obvious variation of ‘560.
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10904087. Although the claims at issue are not identical, they are not patentably distinct from each other because as seen in the mapping below the present claims are a rearrangement of the clams of ‘087.

Present application
USPN 10904087
USPN 10348560
1. A system for adaptive cloud-based work routing, comprising: 
a computing device comprising at least a processor, a memory, a network interface, and a plurality of programming instructions stored in the memory and operable on the processor, wherein the plurality of programming instructions, when operating on the processor, comprise a work router; 
an interactive software application stored in a memory of and operating on a processor of a user computing device; and 
a plurality of external resources; 
wherein the interactive software application enables a user to configure and dynamically change a set of routing rules; 
wherein each routing rule of the set of routing rules comprises at least one skill of a plurality of skills; 
wherein a threshold is assigned to each skill of the plurality of skills, the plurality of skills associated to the plurality of external resources; 

wherein the threshold determines a time-to-live after which the associated skill may be removed from a routing rule when applied to a work item; 

wherein the work router receives data from the interactive software application pertaining to a work task to be performed; 


wherein the work router selects a specific external resource to perform the work task using the set of routing rules and sends data pertaining to the work task to the specific selected external resource; and wherein the work router adapts its routing selections based at least on dynamic changes in the set of routing rules and based on associated thresholds associated to the skills of the set of routing rules.
1. A system for adaptive cloud-based work routing, comprising: 
a computing device comprising at least a processor, a memory, a network interface, and a plurality of programming instructions stored in the memory and operable on the processor, wherein the plurality of programming instructions, when operating on the processor, comprise a work router; 
an interactive software application stored in a memory of and operating on and operating on a processor of a user computing device; and 
a plurality of external resources; 
wherein the interactive software application enables a user to configure and dynamically change a set of routing rules; 

wherein each routing rule of the set of routing rules comprises at least one skill of a plurality of skills; 
wherein a threshold is assigned to each skill of the plurality of skills, the plurality of skills associated to the plurality of external resources; 
wherein the threshold determines a time-to-live after which the associated skill may be removed from a routing rule when applied to a work item; 

wherein the work router receives data from the interactive software application pertaining to a work task to be performed; 


wherein the work router selects a specific external resource to perform the work task using the set of routing rules and sends data pertaining to the work task to the specific selected external resource; and wherein the work router adapts its routing selections based at least on dynamic changes in the set of routing rules and based on associated thresholds associated to the skills of the set of routing rules.
1. A system for adaptive cloud-based work routing, comprising: 
a network-connected computing machine comprising a work router; 

an interactive software application stored in a memory of and operating on and operating on a processor of a user computing device; a plurality of external resources; 

wherein the interactive software enables a user to configure and





dynamically change a set of routing rules; wherein each routing rule of the set of routing rules comprise at least one skill of a plurality of skills; 
wherein a threshold is assigned to each skill of the plurality of skills, the plurality of skills associated to the plurality of external resources; 



wherein the threshold determines a time-to-live after which the associated skill may be removed from an interaction to broaden a scope of resources of an associated routing rule of the set of routing rules; 
wherein the work router receives communication from a client software application via a packet data network, the information pertaining to a work task to be performed, and 
wherein the work router selects a specific external resource to perform the work task using the routing rules and sends data pertaining to the work task to the specific selected external resource; and 
wherein the work router adapts its routing selections based at least on dynamic changes in the routing rules and based on associated thresholds associated to the skills of the routing rules.
2. A method of providing adaptive cloud-based work routing, comprising the steps of: (a) configuring routing rules, using an interactive software application stored in a memory of and operating on a processor of a user computing device; 
(b) assigning a threshold to each skill of a plurality of skills, the plurality of skills associated to external resources; 
(c) determining a time-to-live threshold after which the associated skill may be removed from a routing rule as applied to a work item; 




(d) receiving data from the interactive software application pertaining to a work task to be performed; 
(e) processing, using an adaptive work router, a request for assignment of an external resource to perform the work task; 
(f) selecting an external resource to perform the work task according to the routing rules; 
(g) sending data pertaining to the work task to the selected external resources based at least in part on the processing; and 
(h) receiving dynamic changes to the routing rules and adapting routing selections of the work router based at least on the dynamic changes to the routing rules and based on the threshold assigned to each skill of the routing rules.
2. A method of providing adaptive cloud-based work routing, comprising the steps of: (a) configuring routing rules, using an interactive software application stored in a memory of and operating on a processor of a user computing device; 
(b) assigning a threshold to each skill of a plurality of skills, the plurality of skills associated to external resources; 
(c) determining a time-to-live threshold after which the associated skill may be removed from a routing rule as applied to a work item;
 



(d) receiving data from the interactive software application pertaining to a work task to be performed; (e) processing, using an adaptive work router, a request for assignment of an external resource to perform the work task; 
(f) selecting an external resource to perform the work task according to the routing rules;
(g) sending data pertaining to the work task to the selected external resources based at least in part on the processing; and 
(h) receiving dynamic changes to the routing rules and adapting routing selections of the work router based at least on the dynamic changes to the routing rules and based on the threshold assigned to each skill of the routing rules.
2. A method of providing adaptive cloud-based work routing, comprising the steps of: (a) configuring routing rules, using an interactive software applications stored in a memory of and operating on and operating on a processor of a user computing device; 
(b) associating assigning a threshold to each skill of a the plurality of skills, the plurality of skills associated to external resources; 
(c) determining a time-to-live threshold after which the associated skill may be removed from an interaction to broaden a scope of resources of an associated routing rule of the set of routing rules; 
(d) receiving data from the external resources pertaining to a work task to be performed; (e) processing, using an adaptive work router, a request for assignment of an external resource to perform the work task; 
(f) selecting an external resource to perform the work task according to the routing rules; 

(g) sending data pertaining to the work task to the selected external resources based at least in part on the processing; and
 (h) receiving dynamic changes to the routing rules and adapting routing selections of the work router based at least on the dynamic changes to the routing rules and based on associated thresholds associated to the skills of the routing rules.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Makagon et al., US 20090168990 A1, teaches a service worker having skills that match criteria for routing work to the service worker. The profile of the service workers includes expiration dates associated with specific skills.
B.	Ristock et al., US 20140146961 A1, teaches “the interaction server 20 (or iWD server), in step 810, may make a modification to, for example, a distribution criteria associated with the work item. For example, a priority of the work item may be increased, the due date of the work item may be changed” etc.
C.	Steiner, US 20150043726 A1, teaches a rule may be included where after a certain time of day (e.g., 5:00 pm, etc.) only the operator is staffed by the contact center. As such, the system may seek resources with Sales and English attributes, but if the time is after the certain time of day (e.g., 5:00 pm, etc.) the work assignment may consider the operator. Additionally or alternatively, a rule may be included such that if after a certain wait time (e.g., 10 minutes, etc.) the work item may be assigned to any available resource.
D.	McCord, US 9210033 B2, teaches the scheduling application receives statistics about forecast arrival rates for incoming interactions and current resource availability data and schedules resources and routing rules according to the forecast requirements the software agent propagating the portion of scheduling relative to the routing rules.
E.	V. Sesum-Cavic and E. Kühn, "Applying Swarm Intelligence Algorithms for Dynamic Load Balancing to a Cloud Based Call Center," teaches tasks have a maximum waiting time, i.e., “soft realtime" and the routing strategy is for  guaranteeing a deadline for each task after considering the completion time for each task based on current system load. If a new-coming task can probably not be handled in the required time based on the present load of the system, it must be routed to a free or underloaded agent, where underloaded is defined as “can be expected to complete another task in due time".
F.	I. Boutsis and V. Kalogeraki, "Crowdsourcing under Real-Time Constraints" teaches a crowd sourcing architecture for dispatching task to workers. The REACT (Real-Time Scheduling for Crowd based Tasks) system includes a task management component that is responsible for the remaining time and elapsed time of the task, the scheduling component that matches the requests to available workers based on worker’s capabilities and a dynamic assignment component based on a weighted bipartite graph matching (WBGM) algorithm which uses positive and negative information from a worker’s profile.
G.	H. Psaier, F. Skopik, D. Schall and S. Dustdar, "Resource and Agreement Management in Dynamic Crowdcomputing Environments," teaches a crowdsourcing architecture with an agreement management system that routes a task based on hard and soft constraints using negotiated quality attributes including the expertise of the crowd workers. The system operates according to an agreement lifecycle including scheduling and rescheduling of a task as necessary.
H.	The remaining references were cited in a parent application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICE L WINDER whose telephone number is (571)272-3935. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patrice L Winder/Primary Examiner, Art Unit 2452